                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ENNIS LEE BROWN,

                         Plaintiff,
      v.                                          Case No. 17-cv-462-pp

NICHOLAS JOHNSON, et al.

                         Defendants.


      ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                           (DKT. NO. 69)


      On September 9, 2019, the court denied the plaintiff’s motion for default

judgment, denied his motion for summary judgment and granted the defendants’

motion for summary judgment. Dkt. No. 67. The court dismissed the case and

entered judgment. Dkt. Nos. 67, 68. On September 25, 2019, the plaintiff filed a

motion for reconsideration under Federal Rule of Civil Procedure 59(e). He also

filed a supplement to his motion on December 5, 2019. Dkt. No. 70.

      The plaintiff filed his motion within twenty-eight days after the court

entered judgment, so it is timely under Rule 59(e). “Rule 59(e) allows a court to

alter or amend a judgment only if the petitioner can demonstrate a manifest error

of law or present newly discovered evidence.” Obriecht v. Raemisch, 517 F.3d

489, 494 (7th Cir. 2008) (citing Sigsworth v. City of Aurora, 487 F.3d 506, 511-12

(7th Cir. 2007)). Whether to grant a motion to amend judgment “is entrusted to




                                         1



           Case 2:17-cv-00462-PP Filed 04/24/20 Page 1 of 3 Document 72
the sound judgment of the district court.” In re Prince, 85 F.3d 314, 324 (7th Cir.

1996).

      The plaintiff asserts that the court misapplied well-established law and

applied “inaccurate” facts. Dkt. No. 69 at 1. He also says there is newly

discovered evidence that wasn’t presented to the court. Id. He also asserts that

the court denied his motions, and granted the defendants’ motions, in retaliation

for the fact that the plaintiff filed a writ of mandamus against the court. Id.

      A good portion of the plaintiff’s motion rehashes the evidence presented at

summary judgment and argues that the court misapplied that evidence. Under

Rule 59(e), the plaintiff is entitled to relief only if he can demonstrate that the

court’s rulings constituted a manifest error of law. A “manifest error of law” “is

not demonstrated by the disappointment of the losing party. It is the ‘wholesale

disregard, misapplication, or failure to recognize controlling precedent.’” Oto v.

Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th Cir. 2000) (quoting Sedrak v.

Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)).

      The plaintiff has not demonstrated that the court failed to recognize any

controlling precedent or disregarded the law. He disagrees with how the court

applied the law, reiterating legal arguments from his summary judgment and

default judgment motions related to the standard for granting default motions,

Heck v. Humphrey, 512 U.S. 477 (1994), and Fourth Amendment law. A court

may reject a motion that “merely took umbrage with the court’s ruling and

rehashed arguments.” Oto, 244 F.2d at 606.


                                           2



          Case 2:17-cv-00462-PP Filed 04/24/20 Page 2 of 3 Document 72
          The plaintiff also alleges that the defendants presented altered or irrelevant

exhibits. Dkt. No. 69 at 5. The court discussed these allegations in its ruling; the

plaintiff disagrees with them. That is his right, but it is not a basis for granting

reconsideration. The plaintiff reiterates that he believes the court should recuse

itself—this time because he believes the court mixed this case up with some of his

others. Id. at 9. The court has explained, more than once, why it will not recuse

itself.

          The court DENIES the plaintiff’s motion for reconsideration. (Dkt. No. 39).

          Dated in Milwaukee, Wisconsin this 24th day of April, 2020.

                                         BY THE COURT:


                                         ________________________________________
                                         HON. PAMELA PEPPER
                                         Chief United States District Judge




                                             3



             Case 2:17-cv-00462-PP Filed 04/24/20 Page 3 of 3 Document 72
